Citation Nr: 1643651	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-33 722	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to accrued benefits for Appellant Coulter.

2. Entitlement to accrued benefits for Appellant Joyner.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to August 1945.  

The Veteran died in October 2008.  The Appellants are the Veteran's adult daughters.  For clarity purposes, the Appellants are referred to by their respective last names.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 5, 2010, decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction over the appeal has since been assumed by the RO in Waco, Texas.

The issue of entitlement to accrued benefits for Appellant Coulter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
  

FINDINGS OF FACT

Appellant Joyner did not file a claim for accrued benefits within one year of the Veteran's death.


CONCLUSION OF LAW

Appellant Joyner's claim for entitlement to accrued benefits must be denied as a matter of law.  38 U.S.C.A. §§ 1101, 1110, 1131, 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in developing claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, to the extent that the VCAA applies in a claim for accrued benefits, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).  With regard to Appellant Joyner's application for accrued benefits, the facts are not in dispute and the claim is barred as a matter of law.  Therefore, discussion of the duty to notify and assist is not necessary as the VCAA is inapplicable to this claim.

Among the requirements for accrued benefits is that the claim be filed within one year after the date of death of the individual with respect to whom such benefits are sought. 38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c).

The Veteran here died in October 2008. In June 2009, Appellant Coulter filed an "Application for Accrued Amounts Due a Deceased Beneficiary" (VA  Form 21-601), which is the subject of the remand below.  However, while Appellant Coulter's filing listed debts and expenses paid by both Appellants Coulter and Joyner, the application was signed exclusively by Appellant Coulter.  Further, the remainder of the application only included contact information for Appellant Coulter.  (See VBMS, VA 21-601, 6/12/2009).   In its April 2010 decision, the PMC informed Appellant Coulter that Appellant Joyner was not considered a part of that application, and that if she wished to apply for accrued benefits, she would need to file a separate application.  

In July 2010, Appellant Coulter filed a Notice of Disagreement in which she stated "I am attaching a copy of the Form 21-601 that was filed along with the signature of Ethel Eva Joyner that was requested."  (See VBMS, Notice of Disagreement, 7/22/2010).  Attached was a copy of the original application which only provided information for Appellant Coulter, with a second signature page with Appellant Joyner's undated signature.  (See VBMS, VA 21-601, 7/22/2010).  

A new application was subsequently submitted by Appellant Joyner in December 2011, along with the Appellants' VA Form 9 (Appeal to the Board of Veterans' Appeals), which included Appellant Joyner's contact information and a signature page dated in June 2009.  It also included proof of payment by Appellant Joyner for the Veteran's funeral expenses.  That application is date stamped by the RO as being received on December 20, 2011.  (See VBMS, VA 21-601, 12/20/2011).  

The Board has searched the record and has not found any earlier application by Appellant Joyner indicating an intention to file for accrued benefits on her own behalf.  The timely application of record, while indicating that Appellant Joyner paid for the Veteran's final burial expenses, did not include her contact information or her signature.  Read plainly, it is an application by Appellant Coulter exclusively.  

As Appellant Joyner missed the statutory deadline for filing her claim for accrued benefits, the pertinent facts in this case are not in dispute, and the law is dispositive. Appellant Joyner did not file a claim for accrued benefits within one year of the Veteran's death; she is not eligible for accrued benefits in any case. The Veteran's death certificate shows he died in October 2008.  The first evidence of an individual application completed and signed by Appellant Joyner, was not received by VA until December 2011, over three years after the Veteran's death; and to the extent that Appellant Joyner's undated signature page, which was submitted on her behalf by Appellant Coulter in July 2010, may qualify as an application for benefits, that application was also filed well over one year after the date of the Veteran's death.  Therefore, Appellant Joyner's accrued benefits claim is barred as untimely.  As a result, the claim is denied. 


ORDER

Appellant Joyner is not entitled to accrued benefits as a matter of law; to that limited extent, the appeal is denied.  


REMAND

When a Veteran died after December 1, 1962, periodic monetary benefits (other than insurance and service members' indemnity) authorized under laws administered by VA, to which the payee was entitled at his or her death under the existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, will upon death of such person, be paid as follows: (1) upon the death of a veteran to (i) his or her spouse, (ii) his or her children, or (iii) his or her dependent parents or the surviving parent; (2) upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) upon the death of a child claiming benefits under Chapter 18, to the surviving parents; and (5) in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the expense of last sickness or burial.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2015).  

In this matter, Appellant Coulter has filed a timely application for accrued benefits.  Here, the Board observes that while Appellant Coulter is the Veteran's daughter, she does not meet the definition of "child" within the meaning of the regulation.  See 38 C.F.R. § 3.1000(d)(2).  Therefore, the Appellant's application is made under the provisions of 38 C.F.R. § 3.1000(a)(5), which allow for payment of accrued benefits necessary to reimburse the person who bore the expense of last sickness or burial.  


The applicable regulations addressing entitlement to accrued benefits impart on VA certain notice requirements.  If an application for accrued benefits is incomplete because the claimant has not furnished information necessary to establish that he or she is within the category of eligible persons and that circumstances exist which make the claimant the specific person entitled to payment of all or part of any benefit which may have accrued, VA shall notify the claimant: (i) of the type of information required to complete the application; (ii) that VA will take no further action on the claim unless VA receives the required information; and (iii) that if VA does not receive the required information within 1 year of the date of the original VA notification of information required, no benefits will be awarded on the basis of that application.  38 C.F.R. § 3.1000(c)(1).  

Appellant Coulter's application clearly indicated that Appellant Joyner bore the cost of the Veteran's burial.  As discussed in the above decision, Appellant Joyner's application is denied as a matter of law as she did not timely file an application for accrued benefits.  Appellant Coulter has indicated an intent to file for the cost of the Veteran's nursing home care for the final months of his life.  However, in the Veteran's initial application for nonservice-connected pension, he clearly reported to VA that he required care in a nursing home due to the residuals of a cerebrovascular accident.  The Veteran's death certificate lists his final sickness as being a myocardial infarction which lasted one day; it does not refer to a cerebrovascular accident as being the Veteran's last sickness.  Therefore, to the extent that Appellant Coulter has filed a claim for accrued benefits, she has not yet shown that she is within the category of eligible persons to receive those benefits because she has not shown that she bore the cost of the Veteran's last sickness or burial.  As such, VA is obligated to provide her with notice of the type of information required to complete the application, namely, proof that she bore the cost of the Veteran's burial or the cost of his last sickness, which is this matter, was a myocardial infarction.  To date, that notice has not been provided.  Therefore, on remand, Appellant Coulter should be notified of the type of information required to complete her timely application for accrued benefits.  

Accordingly, the case is REMANDED for the following action:

1. Notify Appellant Coulter of the type of information required to complete her application for accrued benefits, specifically, proof that she bore the expense of the Veteran's last sickness or burial; that VA will take no further action on the claim unless VA receives the required information; and that if VA does not receive the required information within 1 year of the date of the original notification of the information required, no benefits will be awarded on the basis of that application.  

2. The RO should allow the appropriate time to respond.  Thereafter, it should readjudicate the claim in light of all evidence of record.  If the claim should remain denied, issue the Appellant a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


